Filed 2/17/22 Perez v. Langerica CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION FIVE

 DAMIAN PEREZ,                                                 B304082

           Plaintiff and Appellant,                            (Los Angeles County Super.
                                                               Ct. No. BC659198)
           v.

 NICHOLAS LANGERICA,

           Defendant and Respondent.

     APPEAL from a judgment of the Superior Court of Los
Angeles County, Stephen I. Goorvitch, Judge. Affirmed.

     Kassouni Law and Timothy V. Kassouni for Plaintiff and
Appellant.

     Berman, Berman, Berman, Schneider & Lowary, Mark E.
Lowary, Kelly M. Henry and David H. Ryan for Defendant and
Respondent.

                              __________________________
                         INTRODUCTION
       Plaintiff Damien Perez appeals after the trial court granted
summary judgment and entered judgment in favor of defendant
Nicholas Langerica. On appeal, plaintiff does not contest the
merits of summary judgment. Rather, he argues that Langerica
should not have been allowed to answer plaintiff’s first amended
complaint because Langerica was defaulted on the original
complaint fifteen months earlier. We affirm the trial court’s
decision denying plaintiff’s motion to strike Langerica’s answer,
concluding plaintiff’s first amended complaint contained a
material change and effectively vacated the default.
          FACTS AND PROCEDURAL BACKGROUND
1.     Plaintiff’s Lawsuit
       On July 13, 2016, someone shot plaintiff outside of the
rehabilitation home run by Victory Outreach Salinas where
plaintiff was residing; the gunshot paralyzed him. On April 26,
2017, plaintiff sued Victory Outreach International, Victory
Outreach Salinas, the rehabilitation home’s manager, and
Langerica (a pastor who worked for Victory Outreach). The
complaint alleged the following causes of action: (1) negligence
against all defendants, (2) negligent hiring against Victory
Outreach International and Victory Outreach Salinas,
(3) negligent supervision/training against Victory Outreach
International and Victory Outreach Salinas, and (4) respondeat
superior against Victory Outreach International and Victory
Outreach Salinas.
       The first cause of action for negligence was the only cause
of action brought against Langerica. Plaintiff alleged that
Langerica was a Victory Outreach employee and supervised the
rehabilitation home’s manager. The complaint stated that
plaintiff was a gang member with a visible gang tattoo on his
neck, and that plaintiff sought to remove his tattoo numerous

                                 2
times during his residency at the home. The complaint asserted
Langerica had acknowledged that plaintiff’s neck tattoo
endangered plaintiff and should be removed. Plaintiff alleged the
manager of the home assigned plaintiff to pass out leaflets in
Chinatown despite knowing it was a dangerous location
inhabited by rival gang members. He asserted, “DEFENDANTS
breached their duty of care to PLAINTIFF by failing to take
reasonable safety precautions, and assigning PLAINTIFF to pass
out leaflets on behalf of the DEFENDANTS without first
removing his visible neck tattoo.” He stated that this negligence
caused him to be shot after transporting other residents of the
rehabilitation home.
      In the second cause of action for negligent hiring, plaintiff
alleged Victory Outreach International and Victory Outreach
Salinas hired unfit or incompetent employees—namely the home
manager and Langerica—to manage the residents. In the third
cause of action, plaintiff asserted that Victory Outreach
International and Victory Outreach Salinas “failed to supervise,
instruct and/or train its subsidiaries, pastors, managers, and/or
other staff on” “when and how visible gang-related tattoos, should
be removed from its residents’ body [sic] prior to assigning the
residents to volunteer in public.” The fourth cause of action for
respondeat superior alleged that Victory Outreach was
responsible for the home manager’s and Langerica’s negligence.
Plaintiff requested general damages, special damages, statutory
remedies, prejudgment interest, costs, and attorney’s fees
recoverable by statute or state law.
      On July 22, 2017, plaintiff personally served Langerica at
his home on Cedar Street with the complaint and the statement
of damages. Defendant did not file a response to the complaint.
      Plaintiff then requested entry of default, but never served
the notice on Langerica’s correct address, instead serving it three

                                3
times on a Verona Court address. On October 17, 2017, the trial
court entered default against Langerica.
2.    First Amended Complaint, Langerica’s Answer,
      Plaintiff’s Motion to Strike
      On January 9, 2018, plaintiff filed a first amended
complaint. The first amended complaint withdrew the fourth
cause of action for respondeat superior, the prayer for relief for
statutory remedies, and the request for attorneys’ fees. The first
amended complaint also amended some factual allegations in the
negligent hiring and negligent supervision claims.
      On February 5, 2019, Langerica filed an answer to the first
amended complaint.
      On March 14, 2019, plaintiff moved to strike defendant’s
answer on the ground that the first amended complaint contained
no substantive or material changes with respect to Langerica,
and therefore did not open the default. In his opposition to the
motion to strike, Langerica asserted he was never served with
the request for entry of default and that the first amended
complaint opened the default.
      The trial court denied the motion, concluding that the first
amended complaint contained substantive changes and opened
the default. The court stated: “The first amended complaint
contained two substantive changes. First, Plaintiff withdrew the
cause of action for respondeat superior against the codefendants.
Second, Plaintiff dropped the prayer for ‘statutory remedies
provided under California law’ and ‘Attorney’s fees recoverable by
statute or state law,’ which were asserted against ‘Defendants,
and each of them.’ ” The court continued: “Plaintiff argues that
the substantive changes do not support Defendant’s position
because they did not relate to him. That is not correct, as the
prayer for statutory remedies and attorney’s fees had been made
against all defendants, ‘each of them,’ including Defendant.

                                4
Regardless, the substantive change of dismissing a cause of
action against the codefendants supports Defendant’s position.
Simply, the law favors cases being resolved on the merits, so any
ambiguity on this issue must be interpreted in favor of
Defendant.”
       On June 17, 2019, plaintiff filed a petition for writ of
mandate or other appropriate relief with this court, seeking to set
aside the trial court’s denial of the motion to strike and reinstate
defendant’s default. (See Perez v. Superior Court, case No.
B298405.) On July 12, 2019, we summarily denied the petition.
3.     Dismissal Following Motion for Summary Judgment
       Langerica moved for summary judgment in May 2019,
asserting that Langerica had no duty to plaintiff because he did
not occupy a supervisory role, never breached a duty to plaintiff,
and committed no action that caused plaintiff’s injuries, and
since plaintiff assumed the risk of the injuries he sustained. In
November, plaintiff opposed the motion, asserting Langerica had
a special relationship with plaintiff, failed to give plaintiff a
referral letter to get his tattoo removed, and plaintiff did not
assume a risk that absolved Langerica from his obligation to
assist plaintiff in the removal of the gang tattoo.
       On November 18, 2019, the trial court granted Langerica’s
motion for summary judgment. The court found plaintiff could
not prove duty, breach, or causation. On December 11, 2019, the
trial court’s judgment in favor of defendant was filed and Notice
of Entry of Judgment was served on December 24, 2019.
       Plaintiff appeals.
                            DISCUSSION
       Plaintiff’s sole contention is that the court should have
granted his motion to strike Langerica’s answer to the first
amended complaint because Langerica was in default. At issue is



                                 5
whether the first amended complaint “opened” the default under
existing law, thus allowing Langerica to answer.
1.     Applicable Law
       “When, after a defendant’s default has been entered, the
plaintiff amends the complaint in a matter of substance, the
amendment opens the default, it must be served on the
defendant, and the defendant is entitled to an opportunity to
respond. This rule does not apply when the amendment is one of
form, or one that is immaterial as far as the defaulting defendant
is concerned.” (Weakly-Hoyt v. Foster (2014) 230 Cal.App.4th
928, 934, fn. 2 (Weakly-Hoyt); Gerardo v. Gerardo (1952)
114 Cal.App.2d 371, 374 [“It is well established law that where,
after the default of a defendant has been entered, the complaint
is amended in matters of substance as distinguished from mere
matters of form, the amendment opens the default.”].) “An
amendment of the complaint is material if it subjects the
defendant to increased damages.” (Ostling v. Loring (1994)
27 Cal.App.4th 1731, 1744; Engebretson & Co. v. Harrison (1981)
125 Cal.App.3d 436, 440.)1
       “The parties do not dispute the relevant facts; they differ
only as to the legal consequences of those facts. Interpretation of
the applicable laws and their application to undisputed facts
present questions of law that are subject to de novo review.”
(Weakly-Hoyt, supra, 230 Cal.App.4th at p. 931.)
2.     The First Amended Complaint Contained Substantive
       Changes and Opened the Default
       Plaintiff asserts: “the changes made to the original
Complaint could not possibly broaden or increase the liability to


1      Plaintiff asks us to adopt a specific test for materiality that
has been proposed by a California practice guide. We decline as
it is unnecessary for our decision.

                                  6
which Langerica was already subject because of his default.” We
disagree.
      As the trial court pointed out, plaintiff’s first amended
complaint eliminated the cause of action for respondeat superior.
In doing so, plaintiff subjected Langerica to a greater risk of
damages as Victory Outreach International and Victory Outreach
Salinas could no longer be held jointly liable for the damages
attributable to Langerica’s alleged negligence. As originally
alleged, plaintiff could have executed any judgment solely on the
two Victory Outreach defendants, subject to later application of
comparative negligence principles, thus sparing Langerica from
loss.
      We conclude that the first amended complaint opened the
default. The trial court did not err in refusing to strike
Langerica’s answer.
                           DISPOSITION
      We affirm the court’s order. Defendant and respondent
Nicholas Langerica is awarded costs on appeal.




                                         RUBIN, P.J.
WE CONCUR:




                 BAKER, J.




                 MOOR, J.



                                7